PER CURIAM.
In this appeal we review the trial court’s final order dismissing with prejudice appellant’s complaint sounding in contribution and indemnity. Of the issues raised on appeal, we address only appellant’s claim that the trial court erred in dismissing appellant’s complaint with prejudice, in that appellant has not abused the privilege to amend the complaint. We agree that in amending the complaint but once, appellant has not abused the privilege to amend. See Warner Cable Communications, Inc. v. City of Niceville, 581 So.2d 1352, 1358 (Fla. 1st DCA 1991). Therefore, we reverse with directions that appellant be permitted to amend the complaint if appellant so desires.
BOOTH, SMITH and MINER, JJ., concur.